UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8146


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS MONIQUE BRADDY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:07-cr-00048-RBS-TEM-1)


Submitted:   June 1, 2010                   Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Monique Braddy, Jr.,      Appellant Pro Se.     Howard   Jacob
Zlotnick, Assistant United       States Attorney,    Newport    News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas       Monique      Braddy,      Jr.,       appeals       the     district

court’s order treating his motion for writ of mandamus as a

successive      28   U.S.C.A.       § 2255       (West    Supp.       2009)    motion       and

dismissing it on that basis.              The order is not appealable unless

a     circuit    justice         or     judge      issues         a     certificate          of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this     standard         by      demonstrating          that

reasonable      jurists        would    find       that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief      on     procedural        grounds,         the       prisoner        must

demonstrate      both     that    the    dispositive           procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently        reviewed        the     record       and    conclude       that

Braddy has not made the requisite showing.                        Accordingly, we deny

a    certificate     of      appealability       and     dismiss       the    appeal.         We

dispense     with     oral      argument     because        the       facts     and     legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3